
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1580
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To authorize the Administrator of the
		  Environmental Protection Agency to award grants for electronic device recycling
		  research, development, and demonstration projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Device Recycling Research
			 and Development Act.
		2.FindingsCongress finds the following:
			(1)The volume of
			 electronic devices in the United States is substantial and will continue to
			 grow. The Environmental Protection Agency estimates that over 2 billion
			 computers, televisions, wireless devices, printers, gaming systems, and other
			 devices have been sold since 1980, generating 2 million tons of unwanted
			 electronic devices in 2005 alone.
			(2)Electronic devices
			 can be recycled or refurbished to recover and conserve valuable materials, such
			 as gold, copper, and platinum. However, according to the Environmental
			 Protection Agency, only 15 to 20 percent of electronic devices discarded from
			 households reach recyclers.
			(3)The electronic
			 device recycling industry in the United States is growing; however, challenges
			 remain for the recycling of electronic devices by households and other small
			 generators. Collection of such electronic devices is expensive, and separation
			 and proper recycling of some of the materials recovered, like lead from
			 cathode-ray tube televisions, is costly.
			(4)The export of unwanted electronic devices
			 to developing countries also presents a serious challenge. The crude methods of
			 many of the recycling operations in these countries can expose workers to
			 harmful chemicals, jeopardizing their health and polluting the
			 environment.
			(5)Some of the challenges to increasing the
			 recyclability of electronic devices can be addressed by improving the logistics
			 and technology of the collection and recycling process, designing electronic
			 devices to avoid the use of hazardous materials and to be more easily recycled,
			 and encouraging the use of recycled materials in more applications.
			(6)The public
			 currently does not take full advantage of existing electronic device recycling
			 opportunities. Studying factors that influence behavior and educating consumers
			 about responsible electronic device recycling could help communities and
			 private industry develop recycling programs that draw more
			 participation.
			(7)The development of tools and technologies
			 to increase the lifespan of electronic devices and to promote their safe reuse
			 would decrease the impact of the production of electronic devices on the
			 environment and likely increase the recyclability of such devices.
			(8)Accurately
			 assessing the environmental impacts of the production of electronic devices and
			 the recycling of such devices is a complex task. Data, tools, and methods to
			 better quantify these impacts would help policymakers and others determine the
			 best end-of-life management options for electronic devices.
			3.Electronic device
			 engineering research, development, and demonstration projects
			(a)In
			 generalThe Administrator
			 shall award multiyear grants to consortia to conduct research to create
			 innovative and practical approaches to manage the environmental impacts of
			 electronic devices and, through the conduct of this research, to contribute to
			 the professional development of scientists, engineers, and technicians in the
			 fields of electronic device manufacturing, design, refurbishing, and recycling.
			 The grants awarded under this section shall support research to—
				(1)increase the efficiency of and improve
			 electronic device collection and recycling;
				(2)expand the uses
			 and applications for materials recovered from electronic devices;
				(3)develop and demonstrate environmentally
			 friendly alternatives to the use of hazardous and potentially hazardous
			 materials in electronic devices and the production of such devices;
				(4)develop methods to identify, separate, and
			 remove hazardous and potentially hazardous materials from electronic devices
			 and to reuse, recycle, or dispose of such materials in a safe manner;
				(5)reconsider product design and assembly to
			 facilitate and improve refurbishment, reuse, and recycling of electronic
			 devices, including an emphasis on design for recycling;
				(6)conduct lifecycle
			 analyses of electronic devices, including developing tools and methods to
			 assess the environmental impacts of the production, use, and end-of-life
			 management of electronic devices and electronic device components;
				(7)develop product
			 design, tools, and techniques to extend the lifecycle of electronic devices,
			 including methods to promote their upgrade and safe reuse; and
				(8)identify the social, behavioral, and
			 economic barriers to recycling and reuse for electronic devices and develop
			 strategies to increase awareness, consumer acceptance, and the practice of
			 responsible recycling and reuse for such devices.
				(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)ApplicationsA
			 consortium shall submit an application for a grant under this section to the
			 Administrator at such time, in such manner, and containing such information and
			 assurances as the Administrator may require. The application shall include a
			 description of—
				(1)the research
			 project that will be undertaken by the consortium and the contributions of each
			 of the participating entities, including the for-profit entity;
				(2)the applicability
			 of the project to reduce impediments to electronic device recycling in the
			 electronic device design, manufacturing, refurbishing, or recycling
			 industries;
				(3)the potential for
			 and feasibility of incorporating the research results into industry practice;
			 and
				(4)how the project
			 will promote collaboration among scientists and engineers from different
			 disciplines, such as electrical engineering, materials science, and social
			 science.
				(d)Dissemination of
			 research resultsResearch
			 results shall be made publicly available through—
				(1)development of best practices or training
			 materials for use in the electronic device manufacturing, design, refurbishing,
			 or recycling industries;
				(2)dissemination at
			 conferences affiliated with such industries;
				(3)publication on the
			 Environmental Protection Agency’s Web site;
				(4)demonstration
			 projects; or
				(5)educational materials for the public
			 produced in conjunction with State governments, local governments, or nonprofit
			 organizations on problems and solutions related to electronic device recycling
			 and reuse.
				(e)Funding
			 contribution from for-profit member of consortiumThe for-profit
			 entity participating in the consortium shall contribute at least 10 percent of
			 the total research project cost, either directly or with in-kind
			 contributions.
			(f)Protection of
			 proprietary informationThe
			 Administrator—
				(1)shall not disclose
			 any proprietary information or trade secrets provided by any person or entity
			 pursuant to this section;
				(2)shall ensure that,
			 as a condition of receipt of a grant under this section, each member of the
			 consortium has in place proper protections to maintain proprietary information
			 or trade secrets contributed by other members of the consortium; and
				(3)if any member of
			 the consortium breaches the conditions under paragraph (2) or discloses
			 proprietary information or trade secrets, may require the return of any funds
			 received under this section by such member.
				(g)Biennial
			 reportWithin 2 years after
			 the date of enactment of this Act, and every 2 years thereafter, the
			 Administrator shall transmit a report to Congress that provides—
				(1)a list of the grants awarded under this
			 section;
				(2)the entities
			 participating in each consortium receiving a grant;
				(3)a
			 description of the research projects carried out in whole or in part with funds
			 made available under such a grant;
				(4)the results of
			 such research projects; and
				(5)a
			 description of the rate and success of the adoption or integration of such
			 research results into the manufacturing processes, management practices, and
			 products of the electronics industry.
				(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$18,000,000 for
			 fiscal year 2010.
				(2)$20,000,000 for
			 fiscal year 2011.
				(3)$22,000,000 for
			 fiscal year 2012.
				4.National Academy
			 of Sciences Report on Electronic Device Recycling
			(a)In
			 generalIn order to better
			 recognize gaps and opportunities in the research and training programs
			 established in this Act, the Administrator shall enter into an arrangement with
			 the National Academy of Sciences for a report, to be transmitted to Congress
			 not later than 1 year after the date of enactment of this Act, on—
				(1)opportunities for
			 and barriers to—
					(A)increasing the
			 recyclability of electronic devices, specifically addressing—
						(i)recycling or safe
			 disposal of electronic devices and low value materials recovered from such
			 devices;
						(ii)designing
			 electronic devices to facilitate reuse and recycling; and
						(iii)the reuse of
			 electronic devices; and
						(B)making electronic
			 devices safer and more environmentally friendly, specifically addressing
			 reducing the use of hazardous materials and potentially hazardous materials in
			 electronic devices;
					(2)the environmental
			 and human health risks posed by the storage, transport, recycling, and disposal
			 of unwanted electronic devices;
				(3)the current status
			 of research and training programs to promote the environmental design of
			 electronic devices to increase the recyclability of such devices; and
				(4)any regulatory or statutory barriers that
			 may prevent the adoption or implementation of best management practices or
			 technological innovations that may arise from the research and training
			 programs established in this Act.
				(b)RecommendationsThe
			 report under subsection (a) shall identify gaps in the current research and
			 training programs in addressing the opportunities, barriers, and risks relating
			 to electronic device recycling, and the report shall recommend areas where
			 additional research and development resources are needed to reduce the impact
			 of unwanted electronic devices on the environment.
			5.Engineering
			 Curriculum Development Grants
			(a)Grant
			 programThe Administrator, in
			 consultation with the Director of the National Science Foundation, shall award
			 grants to institutions of higher education to develop curricula that
			 incorporates the principles of environmental design into the development of
			 electronic devices—
				(1)for the training of electrical, mechanical,
			 industrial, manufacturing, materials, and software engineers and other students
			 at the undergraduate and graduate level; and
				(2)to support the
			 continuing education of professionals in the electronic device manufacturing,
			 design, refurbishing, or recycling industries.
				(b)Eligible
			 entitiesThe term
			 institution of higher education, as such term is used with
			 respect to eligibility to receive a grant under subsection (a)(2), includes any
			 institution of higher education under section 101(b) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1001(b)).
			(c)Outreach to
			 Minority Serving InstitutionsThe Administrator shall conduct outreach to
			 minority serving institutions for the purposes of providing information on the
			 grants available under this section and how to apply for such grants.
			(d)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(e)Use of
			 fundsGrants awarded under this section shall be used for
			 activities that enhance the ability of an institution of higher education to
			 broaden the undergraduate and graduate-level engineering curriculum or
			 professional continuing education curriculum to include environmental
			 engineering design principles and consideration of product lifecycles related
			 to electronic devices and increasing the recyclability of such devices.
			 Activities may include—
				(1)developing and
			 revising curriculum to include multidisciplinary elements;
				(2)creating research and internship
			 opportunities for students through partnerships with industry, nonprofit
			 organizations, or government agencies;
				(3)creating and
			 establishing certificate programs; and
				(4)developing curricula for short courses and
			 continuing education for professionals in the environmental design of
			 electronic devices to increase the recyclability of such devices.
				(f)ApplicationAn
			 institution of higher education seeking a grant under this section shall submit
			 an application to the Administrator at such time, in such manner, and with such
			 information and assurances as the Administrator may require.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$5,000,000 for
			 fiscal year 2010.
				(2)$5,150,000 for fiscal year 2011.
				(3)$5,304,000 for fiscal year 2012.
				6.Environmentally
			 Friendly Alternative Materials Physical Property Database
			(a)In
			 generalThe Director shall
			 establish an initiative to develop a comprehensive physical property database
			 for environmentally friendly alternative materials for use in electronic
			 devices.
			(b)PrioritiesThe Director, working with the electronic
			 device design, manufacturing, or recycling industries, shall develop a
			 strategic plan to establish priorities and the physical property
			 characterization requirements for the database described in subsection
			 (a).
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$3,000,000 for
			 fiscal year 2010.
				(2)$3,000,000 for
			 fiscal year 2011.
				(3)$3,000,000 for
			 fiscal year 2012.
				7.DefinitionsFor the purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)ConsortiumThe
			 term consortium means a grant applicant or recipient under
			 section 3(a) that includes—
				(A)at least one
			 institution of higher education, nonprofit research institution, or government
			 laboratory; and
				(B)at least one
			 for-profit entity, including a manufacturer, designer, refurbisher, or recycler
			 of electronic devices or the components of such devices.
				(3)DirectorThe term Director means the
			 Director of the National Institute of Standards and Technology.
			(4)Electronic
			 deviceThe term
			 electronic device may include computers, computer monitors,
			 televisions, laptops, printers, wireless devices, copiers, fax machines,
			 stereos, video gaming systems, and the components of such devices.
			(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)Minority Serving
			 InstitutionThe term
			 minority serving institution means an institution that is an
			 eligible institution under section 371(a) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1067q(a)).
			
	
		
			Passed the House of
			 Representatives April 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
